ACCEPTED
                                                                                           03-14-00632-CV
                                                                                                  3608239
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                     12/29/2014 4:56:09 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                      No. 03-14-00632-CV

                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                         In The Third                              AUSTIN, TEXAS
                        Court of Appeals                      12/29/2014 4:56:09 PM
                        Austin Division                           JEFFREY D. KYLE
                                                                       Clerk


                         Karl B. Bailey
                          Appellant,

                               v.

                         MidFirst Bank
                           Appellee.



   ON APPEAL FROM THE DISTRICT COURT, 250TH JUDICIAL DISTRICT,
                    TRAVIS COUNTY, TEXAS
           TRIAL COURT CAUSE NO. D-1-GN-14-002430



APPELLANT’S OPPOSED SECOND MOTION FOR EXTENSION OF
           TIME TO FILE APPELLANT’S BRIEF



                                      ANTHONY READ
                                      SBN: 24056184
                                      WILLIAM B. GAMMON
                                      SBN: 07611280
                                      GAMMON LAW OFFICE, PLLC.
                                      1201 Spyglass Drive, Suite 100
                                      Austin, Texas 78746
                                      Phone: 512-444-4529
                                      Fax: 512-545-4279
                                      Firm@GammonLawOffice.com
                                      ATTORNEY FOR APPELLANT

                                    SECOND MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                              CAUSE NO.: 03-14-00632-CV
                                                                              PAGE 1 OF 5
TO THE HONORABLE THIRD COURT OF APPEALS

      COMES NOW, Karl B. Bailey, by and through his attorneys of record and

files his Second Motion for Extension of time to file Appellant’s Brief. In support

thereof, Appellant shows as follows:

   1. This appeal is from Judgment entered in Cause No. D-1-GN-14-002430, in

      the 250th Judicial District Court, Travis County, Texas.

   2. Judgment was signed and entered on July 2, 2014.

   3. Appellant filed Plaintiff’s Motion for New Trial on July 28, 2014.

   4. Appellant perfected this appeal on September 29, 2014, by filing Plaintiff’s

      Notice of Appeal.

   5. Appellant requested, and was granted, his first extension from December 2,

      2014, to January 2, 2015, to file his brief.

   6. Appellant’s brief is currently due on January 2, 2015.

   7. Appellant wishes to extend the current deadline for Appellant’s Brief by ten

      (10) days, from January 2, 2015, until January 12, 2015.

   8. Appellant’s counsel, the undersigned, has been preparing for and attending,

      and continues to prepare for numerous hearings and trial settings, as listed

      below:




                                             SECOND MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                       CAUSE NO.: 03-14-00632-CV
                                                                                       PAGE 2 OF 5
         a.    Prepare for and attend hearing on December 20, 2014 in Cause

               No. J2-CV-14-076182; Citimortgage, Inc. v Standiford, et al., in

               the Justice Court, Precinct 2, Travis County, Texas.

         b.    Prepare for and attend hearing on December 1, 2014 in Cause

               No. J2-CB-14-076106; Peters v Peters, et al., in the Justice

               Court, Precinct 2, Travis County, Texas.             Additionally, the

               undersigned has been preparing for jury trial in this case,

               currently set for December 31, 2014.

         c.    Prepare for and attend hearing on December 17, 2014 in Cause

               No. J2-CV-14-076232; MidFirst Bank, et al, in the County Court

               at Law, No. 2, Travis County, Texas.

         d.    Prepare for and attend hearing on December 15, 2014 in Cause

               No. D-1-GN-14-003621; In Re: Order for Foreclosure, in the

               98th District Court, Travis County, Texas.

         e.    Prepare for and attend hearing on December 3, 2014 in Cause

               No. D-1-GN-14-001701; Champion Printing, et al, in the 345th

               District Court, Travis County, Texas.



9. Appellant’s counsel has been diligently working during this holiday season.

10. Appellant’s counsel, while working on the above-listed tasks, has not been


                                       SECOND MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                 CAUSE NO.: 03-14-00632-CV
                                                                                 PAGE 3 OF 5
      able to adequately prepare Appellee’s brief.

   11.This is Appellant’s second request for extension. Appellant does not seek

      this extension for purposes of delay, but so counsel may facilitate the most

      efficient and effective contention, by utilizing all available resources in

      order to provide effective representation.

   12.The undersigned has conferred with Robert Forester, counsel for Appellee,

      who informed him that he would contact his client regarding the relief sought

      in this motion. Mr. Forester did not advise prior to filing of this motion and

      so must be considered opposed.

      WHEREFORE PREMISES CONSIDERED, Appellant respectfully requests

the court grant Appellant’s motion and extend the deadline from January 2, 2015, to

January 12, 2015, for filing of Appellant’s brief.



                                       Respectfully submitted,

                                           /s/ Anthony Read
                                       By: _________________________________
                                       WILLIAM B. GAMMON, SBN: 07611280
                                       ANTHONY READ, SBN: 24056184
                                       GAMMON LAW OFFICE, PLLC.
                                       1201 Spyglass Drive, Suite 100
                                       Austin, Texas 78746
                                       Phone: 512-444-4529
                                       Fax: 512-545-4279
                                       Firm@GammonLawOffice.com
                                       ATTORNEYS FOR APPELLANT




                                            SECOND MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                      CAUSE NO.: 03-14-00632-CV
                                                                                      PAGE 4 OF 5
                             CERTIFICATE OF CONFERENCE
         Pursuant to Texas Rules of Appellate Procedure 10.1(a)(5), I hereby certify that our office
has conferred, or made a reasonable attempt to confer, with all other parties which are listed below
about the merits of this motion on this the 29th day of December, 2014.


Name: Robert Forester
Date Contacted: December 29, 2014
Method of contact: Phone at 972-340-7935
Results: Mr. Forester informed the undersigned that he would confer with his client regarding this
motion. However, he did not contact Appellant with an answer therefore it must be assumed, is
opposed to this request for extension of time for Appellant to file his brief.




                                                      /s/ Anthony Read
                                                     _____________________________
                                                     Anthony Read




                                 CERTIFICATE OF SERVICE

Pursuant to Texas Rules of Appellate Procedure 9.5, I hereby certify that a true and correct copy
of the foregoing instrument has been served on this 29th day of December, 2014.

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system
and copies will be mailed via facsimile to those indicated as non-registered participants on
December 29, 2014.

CHRIS POCHYLA, SBN: 24032842
BARRETT DAFFIN FRAPPIER TURNER &ENGLE, LLP
15000 Surveyor Blvd., Ste. 100
Addison TX 75001
Phone: 972-340-7935
Fax: 972-341-0734
Counsel for MidFirst Bank


                                                      /s/ Anthony Read
                                                     _____________________________
                                                     Anthony Read




                                                   SECOND MOTION TO EXTEND APPELLANT’S BRIEF DEADLINE
                                                                             CAUSE NO.: 03-14-00632-CV
                                                                                             PAGE 5 OF 5